

Exhibit 10.3


8X8, INC.
AMENDED AND RESTATED
2013 NEW EMPLOYEE INDUCEMENT INCENTIVE PLAN
As Amended July 27, 2020
1.    Purposes
     1.1    General Purpose. The Company, by means of the Plan, seeks to retain
the services of persons not previously an employee or director of the Company,
or following a bona fide period of non-employment, as an inducement material to
the individual's entering into employment with the Company within the meaning of
Rule 5635(c)(4) of the Nasdaq Listing Rules, and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.
     1.2    Available Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
Stock Awards: Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Stock Grants.
2.    Definitions
As used in this Plan, the following terms shall have the following meanings:
     2.1    Accelerate, Accelerated, and Acceleration means: (a) when used with
respect to a Stock Right, that as of the time of reference the Stock Right will
become exercisable with respect to some or all of the shares of Stock for which
it was not then otherwise exercisable by its terms; (b) when used with respect
to Restricted Stock or Restricted Stock Units, that the Risk of Forfeiture
otherwise applicable to the Stock or Units shall expire with respect to some or
all of the shares of Restricted Stock or Units then still otherwise subject to
the Risk of Forfeiture; and (c) when used with respect to Performance Units,
that the applicable Performance Goals or other business objectives shall be
deemed to have been met as to some or all of the Units.
     2.2    Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.
     2.3    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock Units
or Stock Grants.
     2.4    Award Agreement means an agreement between the Company and the
recipient of an Award, or other notice of grant of an Award, setting forth the
terms and conditions of the Award.
     2.5    Board means the Company's Board of Directors.
     2.6    Code means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute thereto, and any regulations issued from time
to time thereunder.
     2.7    Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 4 of the Plan. For any period during which no such committee is in
existence, "Committee" shall mean the Independent



--------------------------------------------------------------------------------



Board, and all authority and responsibility assigned to the Committee under the
Plan shall be exercised, if at all, by the Independent Board.
     2.8    Company means 8x8, Inc., a corporation organized under the laws of
the State of Delaware.
     2.9    Corporate Transaction means any (1) merger or consolidation of the
Company with or into another entity as a result of which the Stock of the
Company is converted into or exchanged for the right to receive cash, securities
or other property or is cancelled, (2) sale or exchange of all of the Stock of
the Company for cash, securities or other property, (3) sale, transfer, or other
disposition of all or substantially all of the Company's assets to one or more
other persons in a single transaction or series of related transactions or (4)
liquidation or dissolution of the Company; except, in the case of clauses (1)
and (2), for a transaction the principal purpose of which is to change the state
in which the Company is incorporated.
     2.10    Effective Date means the date on which this Plan has been approved
by the Board, including the Independent Board.
     2.11    Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.12    Grant Date means the date as of which an Option is granted, as
determined under Section 6.1(a).
     2.13    Independent Board means a majority of the independent directors on
the Board. "Independent director" has the meaning given under Rule 5605(a)(2) of
the Nasdaq Listing Rules.
     2.14    Market Value means the value of a share of Stock on a particular
date determined by such methods or procedures as may be established by the
Committee. Unless otherwise determined by the Committee, the Market Value of
Stock as of any date is: (a) the closing price for the Stock as reported on the
NASDAQ Global Market (or on any other national securities exchange on which the
Stock is then listed) for that date or, if no closing price is reported for that
date, the closing price on the next preceding date for which a closing price was
reported; or (b) if the Stock is not traded on a national securities exchange
but is traded over-the-counter, the closing or last price of the Stock on the
composite tape or other comparable reporting system on that date or, if such
date is not a trading day, the last market trading day prior to such date.
     2.15    Option means an option to purchase shares of Stock.
     2.16    Optionee means a Participant to whom an Option shall have been
granted under the Plan.
     2.17    Participant means any holder of an outstanding Award under the
Plan.
     2.18    Performance Criteria means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings per share (including, without limitation, earnings before
interest, taxes, depreciation and amortization), (iii) stock price, (iv) return
on equity, (v) stockholder return or total stockholder return, (vi) return on
capital (including, without limitation, return on total capital or return on
invested capital), (vii) return on investment, (viii) return on assets or net
assets, (ix) market capitalization, (x) economic value added, (xi) debt leverage
(debt



--------------------------------------------------------------------------------



to capital), (xii) revenue, (xiii) sales or net sales, (xiv) backlog, (xv)
income, pre-tax income or net income, (xvi) operating income or pre-tax profit,
(xvii) operating profit, net operating profit or economic profit, (xviii) gross
margin, operating margin or profit margin, (xix) return on operating revenue or
return on operating assets, (xx) cash from operations, (xxi) operating ratio,
(xxii) operating revenue, (xxiii) market share improvement, (xxiv) general and
administrative expenses and (xxv) customer service.
     2.19    Performance Goals means, for a Performance Period, the written goal
or goals established by the Committee for the Performance Period based upon one
or more of the Performance Criteria. The Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, subsidiary, or an individual, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years'
results or to a designated comparison group, in each case as specified by the
Committee. The Committee will objectively define the manner of calculating the
Performance Goal or Goals it selects to use for such Performance Period for such
Participant, including whether or to what extent there shall not be taken into
account any of the following events that occurs during a performance period: (i)
asset write-downs, (ii) litigation, claims, judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) any extraordinary, unusual, non-recurring or
non-comparable items (A) as described in Accounting Standard Codification
Section 225-20 (or its successor provisions), (B) as described in management's
discussion and analysis of financial condition and results of operations
appearing in the Company's annual report to stockholders for the applicable
year, or (C) publicly announced by the Company in a press release or conference
call relating to the Company's results of operations or financial condition for
a completed quarterly or annual fiscal period.
     2.20    Performance Period means the one or more periods, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant's right to, and the payment
of, a Performance Unit.
     2.21    Performance Unit means a right granted to a Participant under
Section 6.5, to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals or other business objectives
established by the Committee.
     2.22    Plan means this Amended and Restated 2013 New Employee Inducement
Incentive Plan of the Company, as amended from time to time, and including any
attachments or addenda hereto.
     2.23    Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.
     2.24    Restricted Stock Units means rights to receive shares of Stock at
the close of a Restriction Period, subject to a Risk of Forfeiture.



--------------------------------------------------------------------------------



     2.25    Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.
     2.26    Risk of Forfeiture means a limitation on the right of the
Participant to retain Restricted Stock or Restricted Stock Units, including a
right in the Company to reacquire shares of Restricted Stock at less than their
then Market Value, arising because of the occurrence or non-occurrence of
specified events or conditions.
     2.27    Securities Act means the Securities Act of 1933, as amended.
     2.28    SEC means the Securities and Exchange Commission.
     2.29    Stock means common stock, par value $0.001 per share, of the
Company, and such other securities as may be substituted for Stock pursuant to
Section 7.
     2.30    Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock (except as otherwise provided in Section 6.2(c))
over a specified exercise price.
     2.31    Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.
     2.32    Stock Right means an Award in the form of an Option or a Stock
Appreciation Right.
     2.33    Stockholders' Agreement means any agreement by and among the
holders of at least a majority of the outstanding voting securities of the
Company and setting forth, among other provisions, restrictions upon the
transfer of shares of Stock or on the exercise of rights appurtenant thereto
(including, but not limited to, voting rights).
3.    Shares Subject to the Plan; Term of the Plan
     3.1    Number of Shares. Effective as of July 22, 2016:
(a) no additional Awards may be granted under the Plan;
(b) no shares of Stock may be issued under the Plan other than pursuant to
outstanding Awards; and
(c) the number of shares of Stock reserved for issuance under the Plan is equal
to the maximum number of shares issuable pursuant to Awards outstanding as of
such date, assuming the exercisability of all outstanding Stock Rights, the
expiration of all Risks of Forfeiture applicable to outstanding Restricted Stock
and Restricted Stock Units, and the satisfaction of all Performance Goals or
other business objectives applicable to outstanding Performance Units.
The number of shares reserved for issuance pursuant to the Plan shall be reduced
from time to time as and to the extent that (i) shares are issued pursuant to,
or in settlement of, outstanding Awards or (ii) outstanding Awards expire,
terminate, are forfeited or cancelled.
Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.



--------------------------------------------------------------------------------



     3.2    Term. Effective as of July 22, 2016, no additional Awards may be
granted under the Plan. For avoidance of doubt, Awards outstanding as of July
22, 2016 shall continue to be subject to the provisions of the Plan from and
after such date.
4.    Administration
In all events the Plan shall be administered by the Independent Board or
Committee in compliance with Rule 5635(c)(4) (and any successor thereto) of the
Listing Rules of the NASDAQ Stock Market LLC ("Nasdaq"). The grant of any Award
under the Plan must be approved by a majority of the members of the Board (each
of whom is an "independent director" as defined in the Nasdaq Listing Rules) or
by the Company's independent compensation committee (as intended under the
Nasdaq Listing Rules). The Plan shall be administered by the Committee,
provided, however, that at any time and on any one or more occasions the
Independent Board may itself exercise any of the powers and responsibilities
assigned the Committee under the Plan and when so acting shall have the benefit
of all of the provisions of the Plan pertaining to the Committee's exercise of
its authorities hereunder. Subject to the provisions of the Plan, the Committee
shall have complete authority, in its discretion, to make or to select the
manner of making all determinations with respect to each Award to be granted by
the Company under the Plan, including the new employee to receive the Award and
the form of Award. All Awards of Stock or which otherwise entitle the Award
recipient to acquire any shares of Stock shall be made from the authorized but
unissued shares of Stock of the Company. The Committee, or the Independent
Board, shall determine in its sole discretion how many shares of Stock to issue
under this Plan in the aggregate. In making its determinations, the Committee
may take into account the nature of the services to be rendered by the new
employees, their potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Committee shall also have
complete authority to: (a) interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it; (b) approve one or more forms of Award
Agreement; (c) determine the initial terms and provisions of the respective
Award Agreements (which need not be identical), including, without limitation,
as applicable, (i) the exercise price of the Award, (ii) the method of payment
for shares of Stock purchased upon the exercise of the Award, (iii) the timing,
terms and conditions of the exercisability of the Award or the vesting of any
shares acquired upon the exercise thereof, (iv) the time of the expiration of
the Award, (v) the effect of the Participant's termination of employment or
other association with the Company on any of the foregoing, and (vi) all other
terms, conditions and restrictions applicable to the Award or such shares not
inconsistent with the terms of the Plan; (d) amend, modify, extend, cancel or
renew any Award or to waive any restrictions or conditions applicable to any
Award or any shares acquired upon the exercise thereof; (e) accelerate,
continue, extend or defer the exercisability of any Award or the vesting of any
shares acquired upon the exercise thereof, including with respect to the period
following a Participant's termination of employment or other association with
the Company; (f) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and (g) make all other determinations
necessary or advisable for the administration of the Plan. The Committee's
determinations made in good faith on matters referred to in the Plan shall be
final, binding and



--------------------------------------------------------------------------------



conclusive on all persons having or claiming any interest under the Plan or an
Award made pursuant hereto.
5.    Authorization of Grants
     5.1    Eligibility. Persons eligible for Awards shall consist of employees
whose potential contribution, in the judgment of the Committee, will benefit the
future success of the Company and/or an Affiliate. Offers of Awards may be made
prior to the commencement of employment with the Company or an Affiliate, but
Awards may be granted only effective on or after the commencement of such
employment to persons not previously an employee or director of the Company, or
following a bona fide period of non-employment, as an inducement material to the
individual's entering into employment with the Company within the meaning of
Rule 5635(c)(4) of the Nasdaq Listing Rules (or applicable replacement rules or
regulations). In addition, notwithstanding any other provision of the Plan to
the contrary, all Awards must be granted either by the Independent Board or the
Committee.
     5.2    General Terms of Awards. Each grant of an Award shall be subject to
all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has executed an Award agreement evidencing the Award, delivered
a fully executed copy thereof to the Company, and otherwise complied with the
applicable terms and conditions of such Award.
     5.3    Effect of Termination of Employment, Disability or Death.
     (a)    Termination of Employment. Unless the Committee shall provide
otherwise with respect to any Award, if the Participant's employment or other
association with the Company and its Affiliates ends for any reason other than
by total disability or death, including because of an Affiliate ceasing to be an
Affiliate, (a) any outstanding Stock Right of the Participant shall cease to be
exercisable in any respect not later than 90 days following that event and, for
the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (b) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement. Cessation of the performance of services in one capacity, for
example, as an employee, shall not result in termination of an Award while the
Participant continues to perform services in another capacity, for example as a
director. Military or sick leave or other bona fide leave approved by the
Company shall not be deemed a termination of employment or other association,
provided that it does not exceed the longer of six (6) months or the period
during which the absent Participant's reemployment rights, if any, are either
guaranteed by statute or by contract or permitted by Company policy. To the
extent consistent with applicable law, the Committee may provide that Awards
continue to vest for some or all of the period of any such leave, or that their
vesting shall be tolled during any such leave and only recommence upon the
Participant's return from leave, if ever.



--------------------------------------------------------------------------------



     (b)    Disability of Participant. If a Participant's employment or other
association with the Company and its Affiliates ends due to disability (as
defined in Section 22(e)(3) of the Code), any outstanding Stock Right may be
exercised at any time within six months following the date of termination of
service, but only to the extent of the accrued right to exercise at the time of
termination of service, subject to the condition that no Stock Right shall be
exercised after its expiration in accordance with its terms.
     (c)    Death of Participant. In the event of the death during the Option
period, or period during which the Stock Appreciation Right may be exercised, of
a Participant who is at the time of his or her death an employee, director or
consultant and whose services had not ceased or been terminated (as determined
with regard to the second sentence of Section 5.3(a)) as such from the Grant
Date until the date of death, the Stock Right of the Participant may be
exercised at any time within six months following the date of death by such
Participant's estate or by a person who acquired the right to exercise the Stock
Right by bequest, inheritance or otherwise as a result of the Participant's
death, but only to the extent of the accrued right to exercise at the time of
death, subject to the condition that no Stock Right shall be exercised after its
expiration in accordance with its terms.
     5.4    Transferability of Awards. Except as otherwise provided in this
Section 5.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant's rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant's legal representative.
However, the Committee may, at or after the grant of an Award of an Option or
shares of Restricted Stock, provide that such Award may be transferred by the
recipient to a family member; provided, however, that any such transfer is
without payment of any consideration whatsoever and that no transfer shall be
valid unless first approved by the Committee, acting in its sole discretion. For
this purpose, " family member " means any child, stepchild, grandchild, parent,
grandparent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father- in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee's household (other than a tenant or employee), a trust in which the
foregoing persons have more than 50 percent of the beneficial interests, a
foundation in which the foregoing persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50 percent of the voting interests. The events of
termination of service of Section 5.3 hereof or in the Award Agreement shall
continue to be applied with respect to the original Participant, following which
the Awards shall be exercisable by the transferee only to the extent, and for
the periods specified in the Award Agreement or Section 5.3, as applicable.
6.    Specific Terms of Awards
     6.1    Options.
     (a)    Date of Grant. The granting of an Option shall take place at the
time that legally effective action to grant the award is taken by the Committee
or the Independent Board.
     (b)    Exercise Price. The price at which shares of Stock may be acquired
under each Option shall be the Market Value of Stock on the Grant Date, except
as provided otherwise by the Committee upon the grant of the Option.



--------------------------------------------------------------------------------



     (c)    Option Period. No Option may be exercised on or after the tenth
anniversary of the Grant Date, except as provided otherwise by the Committee
upon the grant of the Option.
     (d)    Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time.
     (e)    Method of Exercise. An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 14, specifying the
number of shares of Stock with respect to which the Option is then being
exercised. The notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the exercise
price of the shares of Stock to be purchased or, subject in each instance to the
Committee's approval, acting in its sole discretion, and to such conditions, if
any, as the Committee may deem necessary to avoid adverse accounting effects to
the Company,
(i) by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or
(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or
(iii) unless prohibited by applicable law, by delivery to the Company of the
Optionee's executed promissory note in the principal amount equal to the
exercise price of the shares of Stock to be purchased and otherwise in such form
as the Committee shall have approved, or
(iv) by delivery of any other lawful means of consideration which the Committee
may approve.
If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within 30 days thereafter but subject to the remaining provisions of the Plan,
the Company shall deliver or cause to be delivered to the Optionee or his agent
a certificate or certificates or book-entry authorization and instruction to the
Company's transfer agent and registrar for the number of shares then being
purchased. Such shares of Stock shall be fully paid and nonassessable. In its
reasonable discretion, the Committee may suspend or halt Option exercises for
such length of time as the Committee deems reasonably necessary under
circumstances in which such suspension or halt is considered to be in the best
interests of the Company.
     6.2    Stock Appreciation Rights.



--------------------------------------------------------------------------------



     (a)    Tandem or Stand-Alone. Stock Appreciation Rights may be granted in
tandem with an Option (at or after the award of the Option), or alone and
unrelated to an Option. Stock Appreciation Rights in tandem with an Option shall
terminate to the extent that the related Option is exercised, and the related
Option shall terminate to the extent that the tandem Stock Appreciation Rights
are exercised.
     (b)    Exercise Price. Stock Appreciation Rights shall have an exercise
price of not less than the Market Value of the Stock on the date of award, or in
the case of Stock Appreciation Rights in tandem with Options, the exercise price
of the related Option.
     (c)    Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to an Option. In
addition, a Stock Appreciation Right related to an Option which can only be
exercised during limited periods following a Corporate Transaction may entitle
the Participant to receive an amount based upon the highest price paid or
offered for Stock in any transaction relating to the Corporate Transaction or
paid during the 30-day period immediately preceding the occurrence of the
Corporate Transaction in any transaction reported in the stock market in which
the Stock is normally traded.
     6.3    Restricted Stock.
     (a)    Purchase Price. Shares of Restricted Stock shall be issued under the
Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.
     (b)    Issuance of Certificates. Each Participant receiving a Restricted
Stock Award, subject to subsection (c) below, shall be issued a stock
certificate in respect of such shares of Restricted Stock, or if issued in
uncertificated form, shall be registered in the name of the Participant on the
books of the Company's transfer agent and registrar. Such certificate or
uncertificated shares shall be registered in the name of such Participant, and,
if applicable, the certificate or the books of the Company's transfer agent and
registrar shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award substantially in the following form:
The shares evidenced by this certificate are subject to the terms and conditions
of the 8x8, Inc. 2013 New Employee Inducement Incentive Plan and an Award
Agreement entered into by the registered owner and 8x8, Inc., copies of which
will be furnished by the Company to the holder of the shares evidenced by this
certificate upon written request and without charge.
     (c)    Escrow of Shares. The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock covered by such Award.
     (d)    Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability



--------------------------------------------------------------------------------



and a Risk of Forfeiture arising on the basis of such conditions related to the
performance of services, Company or Affiliate performance or otherwise as the
Committee may determine and provide for in the applicable Award Agreement. Any
such Risk of Forfeiture may be waived or terminated, or the Restriction Period
shortened, at any time by the Committee on such basis as it deems appropriate.
     (e)    Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award.
Except as otherwise provided in the Plan or the applicable Award Agreement, at
all times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture
of, an Award of Restricted Stock, the Participant shall have all of the rights
of a stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock (but any
dividends or other distributions payable in shares of Stock or other securities
of the Company shall constitute additional Restricted Stock, subject to the same
Risk of Forfeiture as the shares of Restricted Stock in respect of which such
shares of Stock or other securities are paid). The Committee, as determined at
the time of Award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Stock to the extent shares of Stock are available under Section 3.1.
     (f)    Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.
     6.4    Restricted Stock Units.
     (a)    Character. Each Restricted Stock Unit shall entitle the recipient to
a share of Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
     (b)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made in a single lump sum following the close of the applicable
Restriction Period unless the applicable Award Agreement provides for a later
settlement date in compliance with Section 409A of the Code. At the discretion
of the Committee, Participants may be entitled to receive payments equivalent to
any dividends declared with respect to Stock referenced in grants of Restricted
Stock Units but only following the close of the applicable Restriction Period
and then only if the underlying Stock shall have been earned. Unless the
Committee shall provide otherwise, any such dividend equivalents shall be paid,
if at all, without interest or other earnings.
     6.5    Performance Units.
     (a)    Character. Each Performance Unit shall entitle the recipient to the
value of a specified number of shares of Stock, over the initial value for such
number of shares, if any, established by the Committee at the time of grant, at
the close of a specified



--------------------------------------------------------------------------------



Performance Period to the extent specified business objectives, including, but
not limited to, Performance Goals, shall have been achieved.
     (b)    Earning of Performance Units. The Committee shall set Performance
Goals or other business objectives in its discretion which, depending on the
extent to which they are met within the applicable Performance Period, will
determine the number and value of Performance Units that will be paid out to the
Participant. After the applicable Performance Period has ended, the holder of
Performance Units shall be entitled to receive payout on the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Goals or other business objectives have been achieved.
     (c)    Form and Timing of Payment. Payment of earned Performance Units
shall be made in a single lump sum following the close of the applicable
Performance Period. At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Stock which have been
earned in connection with grants of Performance Units which have been earned,
but not yet distributed to Participants. Subject to compliance with Section 409A
of the Code, the Committee may permit or, if it so provides at grant require, a
Participant to defer such Participant's receipt of the payment of cash or the
delivery of Stock that would otherwise be due to such Participant by virtue of
the satisfaction of any requirements or goals with respect to Performance Units.
If any such deferral election is required or permitted, the Committee shall
establish rules and procedures for such payment deferrals.
     6.6    Stock Grants. Stock Grants shall be awarded solely in recognition of
expected contributions to the success of the Company or its Affiliates, as an
inducement to employment, and in such other limited circumstances as the
Committee deems appropriate. Stock Grants shall be made without forfeiture
conditions of any kind.
     6.7    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan, granted to a Participant who is,
at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant's residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of, the
Plan for the purpose of granting and administrating any such modified Award. No
such modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 3.1.
7.    Adjustment Provisions
     7.1    Adjustment for Corporate Actions. All of the share numbers set forth
in the Plan reflect the capital structure of the Company as of the Effective
Date. If subsequent to the Effective Date the outstanding shares of Stock (or
any other securities covered by the Plan by reason of the prior application of
this Section) are increased, decreased, or exchanged for a different number or
kind



--------------------------------------------------------------------------------



of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock, as a
result of a reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such shares of Stock, an appropriate and proportionate adjustment will be made
in (i) the maximum numbers and kinds of shares provided in Section 3.1, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Stock Rights (without change in the
aggregate exercise price as to which such Rights remain exercisable), and (iv)
the repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.
     7.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including, but not limited to, an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances. The Committee also may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
     7.3    Related Matters. Any adjustment in Awards made pursuant to Section
7.1 or 7.2 shall be determined and made, if at all, by the Committee, acting in
its sole discretion, and shall include any correlative modification of terms,
including of Stock Right exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other business objectives which the Committee may deem
necessary or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 7. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock covered by an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 7.1 or 7.2 shall result in an exercise price which is less than the par
value of the Stock.
     7.4    Corporate Transactions.
     (a)    Treatment of Awards in a Corporate Transaction. In a Corporate
Transaction, the Committee, in its sole and absolute discretion, may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards.
     (i)    Assumption and Substitution. Provide that such Awards shall be
assumed, or substantially equivalent rights shall be provided in substitution
therefor, by the acquiring or succeeding entity (or an affiliate thereof), and
that any repurchase or



--------------------------------------------------------------------------------



other rights of the Company under each such Award shall inure to the benefit of
such acquiring or succeeding entity (or affiliate thereof).
     (ii)    Termination, Forfeiture and Reacquisition. Upon written notice to
the holders, provide that:
(A) any unexercised Stock Rights shall terminate immediately prior to the
consummation of the Corporate Transaction unless exercised within a specified
period following the date of such notice and that any Stock Rights not then
exercisable will expire automatically upon consummation of the Corporate
Transaction;
(B) any Restricted Stock Units shall terminate and be forfeited immediately
prior to the consummation of the Corporate Transaction to the extent they are
then subject to a Risk of Forfeiture; and/or
(C) any shares of Restricted Stock shall automatically be reacquired by the
Corporation upon consummation of the Corporate Transaction at a price per share
equal to the lesser of the Market Value of the Restricted Stock and the purchase
price paid by the Participant.
     (iii)    Acceleration of Vesting. Provide that:
(A) any and all Stock Rights not already exercisable in full shall Accelerate
with respect to all or a portion of the shares for which such Stock Rights are
not then exercisable prior to or upon the consummation of the Corporate
Transaction; and/or
(B) any Risk of Forfeiture applicable to Restricted Stock and Restricted Stock
Units which is not based on achievement of Performance Goals or other business
objectives shall lapse upon consummation of the Corporate Transaction with
respect to all or a portion of the Restricted Stock and Restricted Stock Units
then subject to such Risk of Forfeiture.
     (iv)    Achievement of Performance Goals. Provide that all outstanding
Awards of Restricted Stock and Restricted Stock Units conditioned on the
achievement of Performance Goals or other business objectives and the target
payout opportunities attainable under outstanding Performance Units shall be
deemed to have been satisfied as of the effective date of the Corporate
Transaction as to (i) none of, (ii) all of or (iii) a pro rata number of shares
based on the assumed achievement of all relevant Performance Goals or other
business objectives and the length of time within the Restriction Period or
Performance Period which has elapsed prior to the Corporate Transaction. All
such Awards of Performance Units and Restricted Stock Units shall be paid to the
extent earned to Participants in accordance with their terms within 30 days
following the effective date of the Corporate Transaction.
     (v)    Cash Payments to Holders of Stock Rights. Provide for cash payments,
net of applicable tax withholdings, to be made to holders of Stock Rights equal
to the excess, if any, of (A) the acquisition price times the number of shares
of Stock subject to a Stock Right (to the extent the exercise price does not
exceed the



--------------------------------------------------------------------------------



acquisition price) over (B) the aggregate exercise price for all such shares of
Stock subject to the Stock Right, in exchange for the termination of such Stock
Right; provided, that if the acquisition price does not exceed the exercise
price of any such Stock Right, the Committee may cancel that Stock Right without
the payment of any consideration therefor prior to or upon the Corporate
Transaction. For this purpose, "acquisition price" means the amount of cash, and
market value of any other consideration, received in payment for a share of
Stock surrendered in a Corporate Transaction.
     (vi)    Conversion of Stock Rights Upon Liquidation or Dissolution. Provide
that, in connection with a liquidation or dissolution of the Company, Stock
Rights shall convert into the right to receive liquidation proceeds net of the
exercise price thereof and any applicable tax withholdings.
(vii) Any combination of the foregoing.
None of the foregoing shall apply, however, (i) in the case of any Award
pursuant to an Award Agreement requiring other or additional terms upon a
Corporate Transaction (or similar event), or (ii) if specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges on which the Stock is
listed.
(b) Assumption and Substitution of Awards. For purposes of Section 7.4(a)(i)
above, an Award shall be considered assumed, or a substantially equivalent award
shall be considered to have been provided in substitution therefor, if following
consummation of the Corporate Transaction the Award is assumed and/or exchanged
or replaced with another award issued by the acquiring or succeeding entity (or
an affiliate thereof) that confers the right to purchase or receive the value
of, for each share of Stock subject to the Award immediately prior to the
consummation of the Corporate Transaction, the consideration (whether cash,
securities or other property) received as a result of the Corporate Transaction
by holders of Stock for each share of Stock held immediately prior to the
consummation of the Corporate Transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Stock); provided, however, that if the
consideration received as a result of the Corporate Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of Award to consist of or be based on solely common
stock (or its equivalent) of the acquiring or succeeding entity (or an affiliate
thereof) equivalent in value to the per share consideration received by holders
of outstanding shares of Stock as a result of the Corporate Transaction.
(c) Related Matters. In taking any of the actions permitted under this Section
7.4, the Committee shall not be obligated to treat all Awards, all Awards held
by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
7.4, including, but not limited to, the market value of other consideration
received by holders of Stock in a Corporate Transaction and whether
substantially equivalent awards have been substituted, shall be made by the
Committee acting in its sole and absolute discretion. In connection with any
action or actions taken



--------------------------------------------------------------------------------



by the Committee in respect of Awards and in connection with a Transaction, the
Committee may require such acknowledgements of satisfaction and releases from
Participants as it may determine.
8.    Settlement of Awards
     8.1    In General. Awards of Restricted Stock shall be settled in
accordance with their terms. All other Awards may be settled in cash, Stock, or
other Awards, or a combination thereof, as determined by the Committee at or
after grant and subject to any contrary Award Agreement. The Committee may not
require settlement of any Award in Stock pursuant to the immediately preceding
sentence to the extent issuance of such Stock would be prohibited or
unreasonably delayed by reason of any other provision of the Plan.
     8.2    Violation of Law. Notwithstanding any other provision of the Plan or
the relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:
(a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act; or
(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act or any applicable State
securities laws.
The Company shall make all reasonable efforts to bring about the occurrence of
said events
     8.3    Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, or by laws, of the Company. Whenever Stock is to be
issued pursuant to an Award, if the Committee so directs at or after grant, the
Company shall be under no obligation to issue such shares until such time, if
ever, as the recipient of the Award (and any person who exercises any Option, in
whole or in part), shall have become a party to and bound by the Stockholders'
Agreement, if any. In the event of any conflict between the provisions of this
Plan and the provisions of the Stockholders' Agreement, the provisions of the
Stockholders' Agreement shall control, but insofar as possible the provisions of
the Plan and such Agreement shall be construed so as to give full force and
effect to all such provisions.
     8.4    Investment Representations. The Company shall be under no obligation
to issue any shares covered by any Award unless the shares to be issued pursuant
to Awards granted under the Plan have been effectively registered under the
Securities Act, or the Participant shall have made such written representations
to the Company (upon which the Company believes it may reasonably rely) as the
Company may deem necessary or appropriate for purposes of confirming



--------------------------------------------------------------------------------



that the issuance of such shares will be exempt from the registration
requirements of the Securities Act and any applicable state securities laws and
otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.
     8.5    Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any shares of
Stock issued or to be issued pursuant to Awards granted under the Plan, or to
qualify any such shares of Stock for exemption from the Securities Act or other
applicable statutes, then the Company shall take such action at its own expense.
The Company may require from each recipient of an Award, or each holder of
shares of Stock acquired pursuant to the Plan, such information in writing for
use in any registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for that purpose and may require
reasonable indemnity to the Company and its officers and directors from that
holder against all losses, claims, damage and liabilities arising from use of
the information so furnished and caused by any untrue statement of any material
fact therein or caused by the omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made. In addition, the Company
may require of any such person that he or she agree that, without the prior
written consent of the Company or the managing underwriter in any public
offering of shares of Stock, he or she will not sell, make any short sale of,
loan, grant any option for the purchase of, pledge or otherwise encumber, or
otherwise dispose of, any shares of Stock during the period not to exceed 180
days commencing on the effective date of the registration statement relating to
the underwritten public offering of securities. Without limiting the generality
of the foregoing provisions of this Section 8.5, if in connection with any
underwritten public offering of securities of the Company the managing
underwriter of such offering requires that the Company's directors and officers
enter into a lock-up agreement containing provisions that are more restrictive
than the provisions set forth in the preceding sentence, then (a) each holder of
shares of Stock acquired pursuant to the Plan (regardless of whether such person
has complied or complies with the provisions of clause (b) below) shall be bound
by, and shall be deemed to have agreed to, the same lock-up terms as those to
which the Company's directors and officers are required to adhere; and (b) at
the request of the Company or such managing underwriter, each such person shall
execute and deliver a lock-up agreement in form and substance equivalent to that
which is required to be executed by the Company's directors and officers.
     8.6    Placement of Legends; Stop Orders; etc. Each share of Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representations made in accordance with Section 8.4 in addition to
any other applicable restrictions under the Plan, the terms of the Award and, if
applicable, to the fact that no registration statement has been filed with the
Securities and Exchange Commission in respect to such shares of Stock. All
certificates for shares of Stock or other securities delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.



--------------------------------------------------------------------------------



     8.7    Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee deems appropriate.
     8.8    Company Charter and By-Laws; Other Company Policies. This Plan and
all Awards granted under the Plan (including the exercise, settlement or
exchange of an Award) are subject to and must comply with the certificate of
incorporation and by-laws of the Company, as they may be amended from time to
time, and all other Company policies duly adopted by the Board, the Committee or
any other committee of the Board as in effect from time to time regarding the
acquisition, ownership or sale of Stock by employees and other service
providers, including, without limitation, policies intended to limit the
potential for insider trading and to avoid or recover compensation payable or
paid on the basis of inaccurate financial results or statements, employee
conduct, and other similar events.
9.    Reservation of Stock
The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.
10.    Limitation of Rights in Stock; No Special Service Rights
A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or if uncertificated shares are to be issued, until
such shares have been registered in the name of the Participant on the books of
the transfer agent and registrar of the Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the certificate of
incorporation and the bylaws of the Company. Nothing contained in the Plan or in
any Award Agreement shall confer upon any recipient of an Award any right with
respect to the continuation of his or her employment or other association with
the Company (or any Affiliate), or interfere in any way with the right of the
Company (or any Affiliate), subject to the terms of any separate employment or
consulting agreement or provision of law or certificate of incorporation or by
laws to the contrary, at any time to terminate such



--------------------------------------------------------------------------------



employment or consulting agreement or to increase or decrease, or otherwise
adjust, the other terms and conditions of the recipient's employment or other
association with the Company and its Affiliates.
11.    Unfunded Status of Plan
The Plan is intended to constitute an "unfunded" plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder, provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.
12.    Nonexclusivity of the Plan
Neither the adoption of the Plan by the Board nor any action taken in connection
with the adoption or operation of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.
13.    Amendment of the Plan
Effective as of July 22, 2016, no additional Awards may be granted under the
Plan. Subject to the foregoing, the Independent Board may at any time make such
modifications of the Plan as it shall deem advisable. Unless the Independent
Board otherwise expressly provides, no amendment of the Plan shall affect the
terms of any Award outstanding on the date of such amendment. In any case, no
amendment of the Plan may, without the consent of any recipient of an Award
granted hereunder, adversely affect the rights of the recipient under such
Award.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent.
14.    Notices and Other Communications
Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Financial Officer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.



--------------------------------------------------------------------------------



15.    No Guarantee of Tax Consequences
Neither the Company nor any Affiliate, nor any director, officer, agent,
representative or employee of either, guarantees to the Participant or any other
person any particular tax consequences as a result of the grant of, exercise of
rights under, or payment in respect of an Award, including, but not limited to,
that the provisions and penalties of Section 409A of the Code, pertaining to
non-qualified plans of deferred compensation, will or will not apply.
16.    Administrative Provisions
Nothing contained in the Plan shall require the issuance or delivery of
certificates for any period during which the Company has elected to maintain or
caused to be maintained the evidence of ownership of its shares of Stock, either
generally or in the case of Stock acquired pursuant to Awards, by book entry,
and all references herein to such actions or to certificates shall be
interpreted accordingly in light of the systems maintained for that purpose.
Furthermore, any reference herein to actions to be taken or notices (including
of grants of Awards) to be provided in writing or pursuant to specific
procedures may be satisfied by means of and pursuant to any electronic or
automated voice response systems the Company may elect to establish for such
purposes, either by itself or through the services of a third party, for the
period such systems are in effect.
17.    Governing Law
It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code and the Plan shall be governed, interpreted and
enforced consistent with such intent. Neither the Committee nor the Company, nor
any of its Affiliates or its or their officers, employees, agents, or
representatives, shall have any liability or responsibility for any adverse
federal, state or local tax consequences and penalty taxes which may result the
grant or settlement of any Award on a basis contrary to the provisions of
Section 409A of the Code or comparable provisions of any applicable state or
local income tax laws. The Plan and all Award Agreements and actions taken
thereunder otherwise shall be governed, interpreted and enforced in accordance
with the laws of the state of California, without regard to the conflict of laws
principles thereof.



